DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 39-43, 45, 47, 48 and 58 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is still indefinite as 80% vinyl aromatic monomer is not possible , since the butadiene must be present in an amount of at least 25%.  The claimed copolymer composition is indefinite.

Further, in claim 11 from which claims 12 and 14 depend, the phrase "when present" renders the claims indefinite because it is unclear whether this limitation is required in the claimed invention.  See MPEP § 2173.05(d).  The required presence of the organosilane is further brought into question with claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-12, 14, 16, 19, 25 and 57 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Avramidis et al. (US 2011/0214796).
	In ¶ 29, Avramidis et al. teach a composition comprising the copolymer prepared from:
 	46 to 67 parts by weight Styrene, 
	32 to 50 parts by weight of butadiene, 
	0 to 15 parts by weight vinyl triethoxysilane, 
	0 to 3.9 parts by weight, 
	0 to 2.2 parts by weight itaconic acid, 
	0 to 2 parts by weight acrylamide, and 
	0.1 to 2.0 parts by weight tert-dodecyl mercaptan.
	While Avramidis et al. do not expressly recite that the composition with at least 1 part per hundred parts of chain transfer agent reduces the glass transition temperature (Tg) of the copolymer by at least 5°C as measured by differential scanning calorimetry (DSC) using the mid-point temperature method in ASTM 3418/82, compared to a copolymer polymerized using identical monomers without the tertiary chain transfer agent, Avramidis et al. actually teach the copolymer with at least 1 part, per hundred parts monomers, of the tertiary chain transfer agent.  Therefore, the copolymer of Avramidis et al., with at least 1 part per hundred parts monomers of the tertiary chain transfer agent, would possess the presently claimed properties.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort, and in any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.


Claim(s) 1, 2, 5, 6, 9-12, 14, 16, 19, 25 and 57 is/are rejected under 35 U.S.C. 102((a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suetsugu et al. (JP 2000178499).
	In the abstract, paragraph 13 and example 1, Suetsugu et al. teach a composition comprising a copolymer prepared from:
	35 parts of butadiene, 
	57 parts of styrene, 
	5 part of glycidyl methacrylate,
	2 parts of acrylic acid, 
	0.45 parts of t-dodecylmercaptan;
	1 part of methacrylamide.
	While Suetsugu et al. do not expressly recite that the composition with at least 1 part per hundred parts of chain transfer agent reduces the glass transition temperature (Tg) of the copolymer by at least 5°C as measured by differential scanning calorimetry (DSC) using the mid-point temperature method in ASTM 3418/82, compared to a copolymer polymerized using identical monomers without the tertiary chain transfer agent, Suetsugu et al. actually teach the copolymer with at least 1 part, per hundred parts monomers, of the tertiary chain transfer agent.  Therefore, the copolymer of Suetsugu et al., with at least 1 part per hundred parts monomers of the tertiary chain transfer agent, would possess the presently claimed properties.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort, and in any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Avramidis et al. or Suetsugu et al. in view of Westerman (US 6,184,287).
	Avramidis et al. or Suetsugu et al., above, differ from the claimed invention in that they do not recite acrylamido methyl propane sulfonic acid as the acid monomer.  However, it is known in the art to use acrylamido methyl propane sulfonic acid monomer in preparing styrene/butadiene latexes.
	In the abstract and col. 4, lines 24-33, Westerman teach using 2-acrylamido-2-methylpropanesulfonic acid as a monomer in preparing latex copolymers of styrene and butadiene, in order to provide superior electrolyte and high temperature resistance to the polymeric latexes, in contrast to the other steric stabilizers typically used in emulsion polymerization.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use acrylamido methyl propane sulfonic acid as the acid monomer in preparing the butadiene/styrene copolymer of Avramidis et al. or Suetsugu et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Even as amended, the prior art is not required to explicitly recite the language in the claims where a copolymer without their chain transfer agent would have certain properties.  What is being claimed is still the copolymer with the chain agent present, and that is what the prior art teaches, in the required amounts.  Thus, the requirements for rejection are met.

Regarding claim 17, there is no deficiency to be cured in Avramidis et al. or Suetsugu et al. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


KCE